USDC IN/ND case 3:19-cv-01057-DRL-MGG document 28 filed 09/16/21 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 MICHAEL WALLACE,

                      Petitioner,

        v.                                        CAUSE NO. 3:19-CV-1057 DRL-MGG

 WARDEN,

                      Respondent.

                                    OPINION AND ORDER

       Michael Wallace, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (WVE-19-2-4) at the Wabash Valley Correctional

Facility in which a disciplinary hearing officer (DHO) found him guilty of being under

the influence of intoxicants in violation of Indiana Department of Correction Offense 231.

Following a hearing, he was sanctioned with a loss of ninety days earned credit time and

a demotion in credit class.

       Mr. Wallace argues that he is entitled to habeas relief because he did not consume

alcohol. He asserts that the use of an asthma inhaler caused him to test positive for alcohol

consumption.

        [T]he findings of a prison disciplinary board [need only] have the support
        of some evidence in the record. This is a lenient standard, requiring no
        more than a modicum of evidence. Even meager proof will suffice, so long
        as the record is not so devoid of evidence that the findings of the
        disciplinary board were without support or otherwise arbitrary. Although
        some evidence is not much, it still must point to the accused’s guilt. It is
        not our province to assess the comparative weight of the evidence
        underlying the disciplinary board’s decision.
USDC IN/ND case 3:19-cv-01057-DRL-MGG document 28 filed 09/16/21 page 2 of 4


Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).

       The administrative record includes a conduct report in which a correctional officer

represents that, during a cell search, Mr. Wallace appeared to be intoxicated and that he

conducted an alcohol-sensing breath test, which indicated that Mr. Wallace had

consumed a substantial amount of alcohol. ECF 7-4. It includes statements from other

inmates who observed Mr. Wallace vomiting and informing staff that he did not feel well,

though the other inmates attributed these actions to an illness unrelated to alcohol

consumption. ECF 7-5; ECF 7-6. The administrative record also indicates that the hearing

officer consulted a physician, who informed the hearing officer that Mr. Wallace’s asthma

inhaler could not cause a false positive for alcohol. ECF 7-3. Though Mr. Wallace

disagrees with the hearing officer’s reliance on that information, the conduct report and

the consultation with a physician constitute some evidence that Mr. Wallace committed

the offense of being under the influence of intoxicants. Therefore, the claim that the

hearing officer did not have sufficient evidence is not a basis for habeas relief.

       Mr. Wallace argues that he is entitled to habeas relief because correctional staff did

not allow him to present a surveillance video recording or his medical records. “[T]he

inmate facing disciplinary proceedings should be allowed to call witnesses and present

documentary evidence.” Wolff v. McDonnell, 418 U.S. 539, 566 (1974). “Prison officials

must have the necessary discretion to keep the hearing within reasonable limits and to

refuse to call witnesses that may create a risk of reprisal or undermine authority, as well

as to limit access to other inmates to collect statements or to compile other documentary

evidence.” Id. At screening, Mr. Wallace requested “camera footage to show the


                                              2
USDC IN/ND case 3:19-cv-01057-DRL-MGG document 28 filed 09/16/21 page 3 of 4


reporting,” and correctional staff denied the request because he did not specify a time or

date. ECF 7-2. Mr. Wallace also requested medical records to demonstrate that his inhaler

caused him to test positive for alcohol consumption, and the hearing officer responded

by consulting a physician. ECF 7-3. Though correctional staff may not have obtained a

formal written statement from the physician as required by departmental policy, the

failure to follow departmental policy alone does not rise to the level of a constitutional

violation. Estelle v. McGuire, 502 U.S. 62, 68 (1991) (“state-law violations provide no basis

for federal habeas relief”); Keller v. Donahue, 271 F. Appx. 531, 532 (7th Cir. 2008) (finding

that inmate’s claim that prison failed to follow internal policies had “no bearing on his

right to due process”).

       Moreover, it is unclear how the denial of these requests harmed Mr. Wallace. See

Jones v. Cross, 637 F.3d 841, 846 (7th Cir. 2011) (applying harmless error analysis to a

prison disciplinary proceeding); Piggie v. Cotton, 344 F.3d 674, 677 (7th Cir. 2003) (same).

More specifically, he does not explain what he believes the surveillance recording would

have shown, and the medical records merely indicated that a nurse practitioner told Mr.

Wallace that inhalers can cause false positives under certain circumstances. ECF 25-2 at

7. The nurse practitioner did not offer an opinion on Mr. Wallace’s disciplinary charge

but explained that false positives may occur if an individual uses an asthma inhaler

within a few minutes of the test or with older machines that cannot differentiate between

types of alcohol and that “every situation is different.” Id. Because correctional staff

responded reasonably to the requests for evidence, the argument that Mr. Wallace was

not allowed to present evidence is not a basis for habeas relief.


                                              3
USDC IN/ND case 3:19-cv-01057-DRL-MGG document 28 filed 09/16/21 page 4 of 4


       Because Mr. Wallace has not asserted a valid claim for habeas relief, the habeas

petition is denied. If Mr. Wallace wants to appeal this decision, he does not need a

certificate of appealability because he is challenging a prison disciplinary proceeding. See

Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in

forma pauperis on appeal because the court finds pursuant to 28 U.S.C. § 1915(a)(3) that an

appeal in this case could not be taken in good faith.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition (ECF 2);

       (2) DIRECTS the clerk to enter judgment and close this case; and

       (3) DENIES Michael Wallace leave to proceed in forma pauperis on appeal.

       SO ORDERED.

       September 16, 2021                        s/ Damon R. Leichty
                                                 Judge, United States District Court




                                             4
